              Case 3:18-cv-00535-JSC Document 134 Filed 06/03/19 Page 1 of 2



 1 JOSEPH H. HUNT
   Assistant Attorney General
 2
   CARLOTTA P. WELLS
 3
   Assistant Branch Director
 4 Civil Division

 5 STEVEN A. MYERS (NY Bar # 4823043)
   BENJAMIN T. TAKEMOTO (CA Bar # 308075)
 6 Trial Attorneys
   United States Department of Justice
 7
   Civil Division, Federal Programs Branch
 8 P.O. Box No. 883, Ben Franklin Station
   Washington, DC 20044
 9 Tel: (202) 532-4152
   Fax: (202) 616-8470
10 E-mail: benjamin.takemoto@usdoj.gov

11
     Attorneys for Defendants
12
                                UNITED STATES DISTRICT COURT FOR THE
13                                NORTHERN DISTRICT OF CALIFORNIA
                                       SAN FRANCISCO DIVISION
14

15

16    SURVJUSTICE, INC.,
      EQUAL RIGHTS ADVOCATES, and
17    VICTIM RIGHTS LAW CENTER,

18                            Plaintiffs,
19                                                      Case No. 18-cv-0535-JSC
              v.
20
      ELISABETH D. DEVOS,                               DEFENDANTS’ NOTICE OF FILING
21    in her official capacity as Secretary of          THE ADMINISTRATIVE RECORD
      Education,                                        Hon. Jacqueline Scott Corley
22
      KENNETH L. MARCUS,
23    in his official capacity as Assistant Secretary
      for Civil Rights, and
24    U.S. DEPARTMENT OF EDUCATION,
25                            Defendants.
26

27

28

                    SurvJustice, Inc. v. DeVos, No. 18-cv-0535-JSC, Notice of Filing the A.R.
             Case 3:18-cv-00535-JSC Document 134 Filed 06/03/19 Page 2 of 2



 1          Pursuant to Rule 16-5 of the Local Civil Rules and the May 2, 2019 Scheduling Order, Defendants

 2 Elisabeth D. DeVos, in her official capacity as Secretary of Education, Kenneth L. Marcus, in his official

 3 capacity as Assistant Secretary for Civil Rights, and the U.S. Department of Education hereby file a

 4 certified copy of the administrative record in the above captioned case.

 5

 6   Dated: June 3, 2019                               Respectfully Submitted,

 7                                                     JOSEPH H. HUNT
                                                       Assistant Attorney General
 8

 9                                                     CARLOTTA P. WELLS
                                                       Assistant Branch Director
10                                                     Civil Division

11                                                     /s/ Benjamin T. Takemoto
                                                       STEVEN A. MYERS
12
                                                       (NY Bar # 4823043)
13                                                     BENJAMIN T. TAKEMOTO
                                                       (CA Bar # 308075)
14                                                     Trial Attorneys
                                                       United States Department of Justice
15                                                     Civil Division, Federal Programs Branch
                                                       P.O. Box No. 883, Ben Franklin Station
16
                                                       Washington, DC 20044
17                                                     Tel: (202) 305-8648
                                                       Fax: (202) 616-8470
18                                                     E-mail: benjamin.takemoto@usdoj.gov
19                                                     Attorneys for Defendants
20

21

22

23

24

25

26

27

28

                  SurvJustice, Inc. v. DeVos, No. 18-cv-0535-JSC, Notice of Filing the A.R.
                                                      1
